Citation Nr: 1825625	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968.

These matters come before the Veterans' Appeals (Board) on appeal from May 2010 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia and Montgomery, Alabama.

The Board also notes that on May 27, 2010, the Veteran's claim for an increased rating for PTSD was denied.  Although the Veteran did not submit a notice of disagreement with this decision, in April 2011 he submitted a new claim for an increased rating for PTSD, including a letter from his wife describing how he had increased problems with erratic behavior and anger control.  On May 18, 2011, the Veteran attended a new VA examination, the results of which are part of the basis for increasing the Veteran's rating for PTSD to 70 percent.  The April 2011 letter and May 2011 examination report are therefore accepted as new and material evidence which was received within one year of the May 2010 rating decision, and that decision remains pending. 38 C.F.R. § 3.156(b) (2017).

During the pendency of the appeal, the Veteran was denied entitlement to a TDIU in a March 2013 rating decision by the VA RO in Montgomery, Alabama. The Veteran appealed the March 2013 rating decision and jurisdiction over the matter is also before the Board.


FINDINGS OF FACT

1. The Veteran's PTSD manifested with intrusive thoughts, distressing dreams/nightmares, flashbacks, psychological distress, avoidance of thoughts and activities, emotional numbness, fear of foreshortened future, irritability, anger, hypervigilance, exaggerated startle response, depressed mood, markedly diminished interest in pleasurable activities, decreased motivation, insomnia, fatigue, feelings of worthlessness, excessive or inappropriate guilt, diminished ability to think or concentrate, indecisiveness, and recurrent suicidal and homicidal ideations, which indicates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  It has not been manifested by total occupational and social impairment.

2. The Veteran's is unable to engage in a substantially gainful occupation due to his service-connected PTSD symptomatology, diabetes mellitus II, and peripheral neuropathies.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 70 percent, but not higher, for PTSD have been met. 38 U.S.C. §1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017).

PTSD

PTSD is evaluated under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders.

The Veteran is currently assigned a 50 percent rating for his PTSD under Diagnostic Code (DC) 9411, which is part of the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. Id.

The criteria listed in the General Rating Formula for Mental Disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002). In other words, the rating criteria are inherently broad in terms of symptoms that may be associated with a service-connected psychiatric disability.

A Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013). Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. §4.126(a) (2017). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. §4.126(b) (2017).

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated DSM-5. As the Veteran's claim was initially certified to the Board prior to August 4, 2014, provisions of the DSM-IV are applicable to this case.

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record. Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.  

The Veteran contends that his PTSD is more severe than the 50 percent evaluation he is assigned for the disability. See November 2013 NOD. He further endorsed that his PTSD prevents him from gaining substantially gainful employment.

The Veteran's representative argues that the Veteran's PTSD symptoms have worsened since the initial claim date and that an evaluation in excess of 50 percent is warranted. See October 2015 Appellate Brief. Further, he argues that the Veteran's service connected disabilities preclude him from gaining substantially gainful employment.

The Veteran has submitted statements describing how he has feelings of hopelessness, guilt, suicidal ideation, paranoia, mood swings, and panic attacks more than once per week.  He has written that he is very isolated and is unable to work due to his PTSD symptoms.  A letter from the Veteran's wife stated that he was frequently angry and difficult to get along with and that he was isolative and avoided crowds and company.  A letter from the Veteran's coworker stated that the Veteran had spontaneous outbursts of anger towards other people and his wife.  A letter from the Veteran's friend stated that the Veteran had lost interest in hobbies and life in general, was very depressed, and was distrustful of people.

The Veteran's VA treatment records show that he has received counseling, both individually and in a group, for anger problems.  He has reported interpersonal problems with his wife, sleep disturbance, moodiness, anxiety, depression
He reported that he did not have any suicidal thoughts once he began taking anti-depressant medication.  His VA treatment records show GAF scores of 45-50.  Private treatment records show that he has also reported severe nightmares and flashbacks.

In December 2011, the Veteran's psychiatrist submitted a letter stating that the Veteran was severely affected by his PTSD symptoms, which interfered with his social and family functioning.  He wrote that the Veteran was anxious, depressed, suspicious, grinds his teeth, and had difficulty with concentration and memory.  In December 2013, the Veteran's therapist wrote that the Veteran had sleep difficulty, irritability, and depression.

The Veteran attended a VA examination in March 2010.  He reported that his GAF scores from his treating mental health provider had greatly plummeted and that he was taking more psychiatric medication.  He reported problems with his wife, but that he had been very active in socializing, although now that he had reduced his drinking, he had less in common with one close friend.  He reported that he enjoyed hunting, tending the garden, watching TV, and sitting on the porch.  His affect was restricted and mood was dysphoric with some irritability, although he was pleasant and polite to the examiner.  He did not have any impairment of thought processing or communication, and there were no hallucinations or delusions.  He reported suicidal thoughts, but denied any intent or plan.  He had adequate personal hygiene and was basically oriented.  He complained of some memory problems, but had recently performed adequately on a mental status exam.  He had some problems with anxiety, worrying, and depression, as well as intrusive memories and hypervigilance.  The examiner assigned him a GAF score of 57, and found that his current level of PTSD did not make him unemployable, but it did reduce his social life and activities, and caused problems in his family relationships.

The Veteran was next afforded a VA examination to assess his PTSD in May 2011. A diagnosis of PTSD was confirmed. Marital problems and difficulty in maintaining relationships was noted. He was noted to have retired in 2001 due to medical problems; however, the examiner endorsed that "there does not appear to be a clear linkage between the Veteran's PTSD symptoms and the impairment of social relationships." The examiner later endorsed that the Veteran's PTSD symptoms were moderate to severe, having a moderate to severe detrimental impact on social and occupational functioning. The Veteran denied current suicidal and homicidal ideation; however, he reported suicidal thoughts as occurring once or twice month and that he keeps pistol by his bed and one by the recliner in the living room. The Veteran also reported occasional homicidal ideation occurring once or twice year.

The Veteran was afforded a subsequent VA examination to assess his PTSD in June 2012. The examiner confirmed a diagnosis of PTSD based on symptoms of intrusive thoughts, distressing dreams/nightmares, flashbacks, psychological distress, avoidance of thoughts and activities, emotional numbness, fear of foreshortened future, irritability, anger, hypervigilance, and an exaggerated startle response. He also endorsed Major Depressive Disorder (MDD) due to the Veteran's reported recurrent symptoms of depressed mood, markedly diminished interest in pleasurable activities, anhedonia, insomnia, fatigue, feelings of worthlessness excessive or inappropriate guilt, diminished ability to think or concentrate, indecisiveness, and recurrent suicidal ideations. The Veteran's suicidal ideations were categorized as "passive and fleeting" with no current active ideation, intent, or plan. Socially, the Veteran reported marital discord and inadequate social support. He was assigned a GAF score of 51 based on moderate symptoms of PTSD/MDD with moderate impairment in occupational and social functioning. Reviewing the Veteran's social history, the examiner noted that the Veteran was estranged from his son and while married for 32 years, experienced frequent discord in this relationship. Overall, the examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.

The record indicates that the overall disability picture for the Veteran's PTSD most closely resembles a 70 percent evaluation under the General Rating Schedule. During the pendency of the appeal, the Veteran has presented with deficiencies in most areas, including deficiencies in personal and social relationships. Specifically, he showed intrusive thoughts, distressing dreams/nightmares, flashbacks, psychological distress, avoidance of thoughts and activities, emotional numbness, fear of foreshortened future, irritability, anger, hypervigilance, and an exaggerated startle response. The Board recognizes that the Veteran does not present with all of the symptoms within the 70 percent evaluation, such as obsessive rituals, inability to function independently and manage finances or marked cognitive impairment. However, the Board places significant probative weight in the fact that the Veteran's treating mental health professional noted a worsening of neuropsychiatric symptoms associated with PTSD and MDD over the years. Additionally, the Board finds that the Veteran's continued reports of suicidal and homicidal ideations, while passive and without a plan, render him unable to effectively function in social situations. Therefore, the Veteran meets the 70 percent evaluation under the General Rating Schedule for occupational and social impairment with deficiencies in most areas.

The Board does not, however, find that a 100 percent evaluation is warranted at any time during the appeal period.  While the Veteran has demonstrated severe symptoms associated with his PTSD, overall evidence is not reflective of total occupational and social impairment.  The evidence shows that the Veteran has suffered from depression and anxiety, and that his irritability and isolation have caused problems in social and occupational functioning.  However, the evidence does not show that it has caused him total functional impairment.  He has not at any time been shown to have severe cognitive impairment, such as gross impairment in thought processes or communication.  He has generally been noted to be cooperative, alert, and communicative.  The Veteran has generally not been found to have flattened affect, circumlocutory speech, illogical thoughts, difficulty understanding commands, or impaired judgment or abstract thinking.

The Veteran has always been able to maintain adequate personal hygiene, and has not had any hallucinations or delusions.  At no time has he been disoriented as to time or place.  He has shown some short term memory loss, but has not shown any severe memory loss, such as memory loss for names of close relatives, his own occupation, or his own names.  

The Veteran has never been found to be in persistent danger or hurting himself or others, and has not shown any grossly inappropriate behavior.  Although the Veteran has reported having suicidal thoughts at times, he has generally denied any suicidal ideation and has never had any immediate intent or plan.  His medical providers have never found that this ideation indicated that he was an actual threat to himself.  The frequency and duration of these symptoms of suicidal ideation is thus not found to constitute symptomatology consistent with higher than a 70 percent rating.

The Veteran clearly has significant, though not total, social impairment.  The Veteran has reported that he had become increasingly isolated and is not comfortable in crowds.  He did, however, maintain some friendships, and has engaged in activities he enjoys, such as hunting, fishing, and gardening.  

The Board has also considered the Veteran's symptoms which are not included in the rating criteria listed under 38 C.F.R. § 4.130 and whether they constitute symptoms that would be comparable in type and degree (frequency, severity, and duration) to the criteria for a 100 percent rating.  See Mauerhan, 16 Vet. App. at 443.  The Veteran has shown hypervigilance, nightmares, indecisiveness, and mood swings.  Though some of these symptoms have been shown to manifest with frequency, the Board, in weighing all of the evidence, does not find that these symptoms are of a comparable severity to the very extreme symptomatology required for a rating of 100 percent, as such symptoms would not cause total occupational and social impairment.  The Veteran's level of symptomatology is also adequately reflective of the GAF scores he has been assigned throughout the appeal period, which show moderate to serious symptomatology.

The Board also acknowledges that the Veteran's PTSD symptoms have had severe interference with his ability to work.  The Board will address this further below with regards to the claim for a TDIU.  The Board points out that the standards for the assignment of a TDIU are not the same as those for a 100 percent evaluation for a psychiatric disorder.  While a TDIU may be warranted when a person is unable to follow a substantially gainful occupation, a 100 percent rating for a psychiatric disorder states that total occupational and social impairment is needed.  38 C.F.R. §§ 3.340, 4.130.  In this case, the Veteran's symptoms have not been shown to be so severe that he has total occupational and social impairment.  At no time has any VA examiner found this to be the case, and the Board finds that this is also not reflected in the Veteran's treatment records or his own personal statements.  

The Board notes that the lay assertions of the Veteran have been considered, and are part of the reason why a 70 percent initial evaluation has now been assigned for the entire appeal period.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  To the extent that the Veteran and has argued that a 100 percent evaluation for PTSD is warranted, these assertions are outweighed by more probative evidence provided by the examinations of qualified medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Furthermore, the symptoms described in the Veteran's lay statements are consistent with those noted in the VA treatment records and examination reports, and comport with the 70 percent rating that has now been assigned.  As such, these lay statements do not provide any basis upon which to assign any higher rating.

In sum, the Board finds that the Veteran's impairment due to PTSD has been most consistent with a 70 percent disability rating for the entire period on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating than the 70 percent now assigned, that doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107(b).

II. TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

In September 2016, the RO denied entitlement to a TDIU because the Veteran was deemed able to secure substantially gainful employment. 

The Veteran is now service-connected for PTSD, evaluated as 70 percent disabling, bilateral hearing loss, evaluated as 40 percent disabling, diabetes mellitus, evaluated as 20 percent disabling, peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the right upper extremity, evaluated with two separate 10 percent disability ratings, peripheral neuropathy of the left upper extremity, evaluated with two separate 10 percent disability ratings, and tinnitus, evaluated as 10 percent disabling.  His combined disability rating is in excess of 90 percent, and he therefore meets the eligibility criteria as per 38 C.F.R. §4.16(a). The Board also finds that he is totally unemployable due to his service-connected disabilities including PTSD, diabetes mellitus II, and associated peripheral neuropathy of his upper and lower extremities.

The Veteran's record indicates that he last worked full-time as a correctional officer in 2001. He worked part-time as a custodial worker between July 2004 and December 2004. In his application for a TDIU, he endorsed that he became too disabled to work as of January 2008. See January 2008 VA Form 21-8940. In a February 2011 letter, his spouse endorsed a long history of marital discord due to the Veteran's PTSD symptoms. See February 2011 Buddy Statement (spouse). She noted his self-medication via alcohol, which required her to be totally responsible for dealing with emergencies and caring for their son. A statement supplied by the Veteran's former co-worker at the correctional facility noted that the Veteran would exhibit moments of anger toward inmates over nothing. See February 2011 Buddy Statement (co-worker).

The Veteran's VA psychiatrist submitted a letter in December 2011 stating that the Veteran's PTSD would cause him enormous difficulty working, due to his problems with concentration, memory, and learning.  The Veteran also submitted private treatment records from a November 2014 encounter. See November 2014 Medical Treatment Record Non-Governmental. The examiner listed the following active conditions: obstructive sleep apnea, PTSD, bilateral lower extremity peripheral neuropathy, diabetes mellitus II, and weight loss. He commented that the Veteran's worsening disabilities, including PTSD, weight loss, depression, and peripheral neuropathy make him unable to be gainfully employed at this time.

The Board finds that based on the severity of the Veteran's PTSD symptomatology, the opinion of the November 2014 private physician, and supporting lay statements, he is unable to maintain substantially gainful employment. The Veteran's depression, disturbances in motivation, chronic sleep impairment, and social impairment in both personal and occupational relationships and neuropsychiatric PTSD symptoms would make it extremely challenging for him to secure and maintain substantially gainful employment. Further, his service-connected diabetes mellitus and pain associated with peripheral neuropathy would prevent him from being able to maintain employment, even in a sedentary capacity. The Board therefore finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a rating of 70 percent for PTSD, but no higher, is granted.

Entitlement to a TDIU is granted.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


